 Case 3:20-cv-00738-SMY Document 10 Filed 08/10/20 Page 1 of 6 Page ID #31




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

GEORGE L. MOST, #N70140,                          )
                                                  )
                        Plaintiff,                )
                                                  )
          vs.                                     )       Case No. 20-cv-738-SMY
                                                  )
J.B. PRITZKER and                                 )
ROB JEFFREYS,                                     )
                                                  )
                        Defendants.               )

                              MEMORANDUM AND ORDER
YANDLE, District Judge:

          Plaintiff George Most, an inmate of the Illinois Department of Corrections (“IDOC”)

currently being housed at the St. Clair County Jail, filed this action pursuant to 42 U.S.C. § 1983

for alleged deprivations of his constitutional rights. Plaintiff asserts claims under the Fourteenth

Amendment relating to being held in a county jail facility after being convicted and sentenced to

IDOC. Plaintiff filed this case as a putative class action seeking monetary damages and injunctive

relief.

          This case is now before the Court for preliminary review of the Complaint under 28 U.S.C.

§ 1915A, which requires the Court to screen prisoner Complaints to filter out nonmeritorious

claims. 28 U.S.C. § 1915A(a). Any portion of the Complaint that is legally frivolous, malicious,

fails to state a claim for relief, or requests money damages from an immune defendant must be

dismissed. 28 U.S.C. § 1915A(b).

                                          The Complaint

          Plaintiff makes the following allegations in the Complaint (Doc. 1): On March 26, 2020,
    Case 3:20-cv-00738-SMY Document 10 Filed 08/10/20 Page 2 of 6 Page ID #32




due to the need to limit any increase in IDOC inmate population during the COVID-19 pandemic, 1

Illinois Governor J.B. Pritzker issued Executive Order 2020-13 suspending admissions of inmates

from county jails to the IDOC, with the exception of “limited essential transfers” at the discretion

of the IDOC Director (Jeffreys). Plaintiff was convicted in Illinois state court of attempted

burglary and sentenced on June 10, 2020 and as a result of Executive Order 2020-13, remains in

St. Clair County Jail instead of being remanded to an IDOC facility.

           Based on the allegations in the Complaint, the Court finds it convenient to organize this

pro se action into the following Counts:

           Count 1:        Fourteenth Amendment Due Process claim against Pritzker and
                           Jeffreys.

           Count 2:        Fourteenth Amendment Equal Protection claim against
                           Pritzker and Jeffreys.

           The parties and the Court will use these designations in all future pleadings and orders,

unless otherwise directed by a judicial officer of this Court. Any other intended claim that has

not been recognized by the Court is considered dismissed without prejudice as inadequately

pleaded under the Twombly pleading standard. 2

                                                    Discussion

                                                      Count 1

           Plaintiff argues that being held indefinitely in a non-IDOC facility after sentencing is the

equivalent of being held in segregation, and therefore implicates Fourteenth Amendment due

process considerations. Prisoners can state a claim for damages under § 1983 for the denial of due

process if the denial resulted in the imposition of an “atypical and significant hardship on the


1
    https://www2.illinois.gov/Pages/Executive-Orders/ExecutiveOrder2020-13.aspx
2
  An action fails to state a claim upon which relief can be granted if it does not plead “enough facts to state a claim
that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).

                                                          2
 Case 3:20-cv-00738-SMY Document 10 Filed 08/10/20 Page 3 of 6 Page ID #33




inmate in relation to the ordinary incidents of prison life.” Sandin v. Conner, 515 U.S. 472, 484

(1995). In determining whether a plaintiff has adequately stated such a claim, the Court considers

whether the plaintiff sufficiently alleges that he was deprived of a protected interest, and if so,

what process was due under the circumstances. See, Isby v. Brown, 856 F.3d 508, 524 (7th Cir.

2017).

         Plaintiff fails to allege a protected liberty interest. Inmates do not have a constitutional

entitlement in being assigned to a particular institution or to remain in the general population.

Holleman v. Zatecky, 951 F.3d 873, 881 (7th Cir. 2020); Isby, 856 at 524. See also Sandin, 515

U.S. at 480 (“transfer to less amenable quarters for nonpunitive reasons [is] ordinarily

contemplated by a prison sentence[.]”). Moreover, Plaintiff does not claim that serving the

beginning of his time in IDOC at the St. Clair County Jail has resulted in any atypical and

significant hardship. He alleges only that he and similarly situated inmates are being denied

“processes and considerations of IDOC’s Policies and Procedures, schooling[,] programs[,]

activities and recreation” to which IDOC inmates generally have access. (Doc. 1, p. 10). But

inmates do not have a freestanding liberty interest in participation or access to prison school or

programs. Zimmerman v. Tribble, 226 F.3d 568, 571 (7th Cir.2000); Higgason v. Farley, 83 F.3d

807, 809 (7th Cir.1996); Garza v. Miller, 688 F.2d 480, 486 (7th Cir.1982). While Plaintiff and

other newly-convicted inmates’ present housing situation may be atypical, Plaintiff’s allegations

do not suggest that it imposes a significant hardship. As such, Plaintiff fails to state a claim for

the denial of due process.

                                                  Count 2

         Plaintiff claims that he and other similarly-situated inmates are being denied equal

protection by being housed in county jail facilities rather than IDOC facilities (presumably in



                                                  3
    Case 3:20-cv-00738-SMY Document 10 Filed 08/10/20 Page 4 of 6 Page ID #34




contrast to inmates who were sentenced prior to Executive Order 2020-13). “Prisoner” is not a

suspect class, and Plaintiff’s claim is that he is being treated differently from others within that

class. Johnson v. Daley, 339 F.3d 582, 585–86 (7th Cir. 2003). Thus, his claim is the equivalent

of a class-of-one case, where a plaintiff must show (1) that he has been intentionally treated

differently from others similarly situated, and (2) that there is no rational basis for the difference

in treatment. Fares Pawn, LLC v. Indiana Dep't of Fin. Institutions, 755 F.3d 839, 845 (7th Cir.

2014).

         Plaintiff’s allegations undermine his claim. That is because, even at the pleadings stage,

“[a]ll it takes to defeat [a class-of-one] claim is a conceivable rational basis for the difference in

treatment.” Miller v. City of Monona, 784 F.3d 1113, 1121 (7th Cir. 2015) (quoting D.B. ex rel.

Kurtis B. v. Kopp, 725 F.3d 681, 686 (7th Cir. 2013)). Executive Order 2020-13 provides a rational

basis in its text – limiting the spread of COVID-19 within the close confines of a prison

population. 3 Plaintiff therefore fails to state a claim for violation of his rights to equal protection.

             Motion for Temporary Restraining Order and Preliminary Injunction

         Plaintiff seeks a temporary restraining order (“TRO”) and preliminary injunction ordering

his transfer. A TRO may issue without notice only if "specific facts in an affidavit or a verified

complaint clearly show that immediate or irreparable injury, loss, or damage will result to the

movant before the adverse party can be heard in opposition." Fed. R. Civ. P. 65(b)(1)(A). To

obtain preliminary injunctive relief, a plaintiff must establish that (1) his underlying case has a

reasonable likelihood of success on the merits, (2) no adequate remedy at law exists, and (3) he




3
         The Court may take judicial notice of public records. Henson v. CSC Credit Servs., 29 F.3d 280, 284 (7th
Cir. 1994); Bova v. U.S. Bank, N.A., 446 F.Supp.2d 926, 960 n.2 (S.D. Ill. 2006) (a court may judicially notice public
records available on government websites) (collecting cases).



                                                          4
    Case 3:20-cv-00738-SMY Document 10 Filed 08/10/20 Page 5 of 6 Page ID #35




will suffer irreparable harm without the injunction. Turnell v. CentiMark Corp., 796 F.3d 656, 661

(7th Cir. 2015).

         As Plaintiff has failed to state a viable claim for relief, he has no reasonable likelihood of

success on the merits. 4 Accordingly, the request in the Complaint for a TRO and preliminary

injunction is DENIED.

                                                    Disposition

         For the foregoing reasons, Plaintiff’s Complaint (Doc. 1) is DISMISSED without

prejudice for failure to state a claim.

         Should Plaintiff wish to proceed with his case, he shall file a First Amended Complaint on

or before September 9, 2020. He should label the pleading “First Amended Complaint” and

include Case Number 20-738-SMY. 5 In order to assist Plaintiff in preparing his amended

complaint, the Clerk is DIRECTED to mail Plaintiff a blank civil rights complaint form.

         An amended complaint supersedes and replaces the original complaint, rendering the

original complaint void. See Flannery v. Recording Indus. Ass'n of Am., 354 F.3d 632, 638 n.1

(7th Cir. 2004). The Court will not accept piecemeal amendments to the original complaint. Thus,

the First Amended Complaint must contain all the relevant allegations in support of Plaintiff's

claims and must stand on its own, without reference to any other pleading.




4
  The Court notes that Executive Order 2020-50 rescinded Executive Order 2020-13 and directs IDOC to resume
accepting inmate transfers from county jails, likely rendering Plaintiff’s request for injunctive relief moot.
5
 The amended complaint should conform to the designation of claims into the Counts enumerated by the Court in this
Order. Plaintiff shall identify by name or Doe designation, each Defendant alleged to be liable under each Count, as
well as the actions alleged to have been taken by that Defendant. New individual Defendants may be added if they
were personally involved in the constitutional violations. Plaintiff should attempt to include the facts of his case in
chronological order, inserting Defendants' names where necessary to identify the actors and the dates of any material
acts or omissions.


                                                          5
 Case 3:20-cv-00738-SMY Document 10 Filed 08/10/20 Page 6 of 6 Page ID #36




       Should the First Amended Complaint not conform to these requirements, it will be stricken.

Plaintiff must also re-file any relevant exhibits he wishes the Court to consider along with the First

Amended Complaint. Failure to file an amended complaint will result in the dismissal of this case

with prejudice. Such dismissal shall count as one of Plaintiff's three allotted “strikes” within the

meaning of 28 U.S.C. § 1915(g).

       No service shall be ordered on any Defendant until after completion of the § 1915A review

of the First Amended Complaint.

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk

of Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this Order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: August 10, 2020
                                                      STACI M. YANDLE
                                                      United States District Judge




                                                  6
